NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance 
                                with Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Argued February 17, 2010
                                   Decided July 1, 2010

                                            Before

                             KENNETH F. RIPPLE, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 09‐2148
                                                     Appeal from the United States District
UNITED STATES OF AMERICA,                            Court for the Northern District
                Plaintiff‐Appellee,                  of Indiana, Fort Wayne Division.

       v.                                            No. 1:07‐CR‐33

SOWANDE DIXIE,                                       Theresa L. Springmann, 
                     Defendant‐Appellant.            Judge.



                                         O R D E R

        Sowande Dixie pleaded guilty to possessing with intent to distribute more than five
grams of crack cocaine in violation of 21 U.S.C. § 841(a)(1) and possessing a firearm during
and in relation to that drug‐trafficking crime in violation of 18 U.S.C. § 924(c).  The drugs
and the gun were recovered from Dixie during a traffic stop, and the evidence against him
also included self‐incriminating statements he made to the police following his arrest.  Dixie
moved to suppress the drugs, gun, and statements on the ground that this evidence was the
fruit of an unreasonably long traffic stop.  When his suppression motion failed, he pleaded
guilty to the drug and gun charges, expressly reserving the right to appeal the district
court’s denial of his motion to suppress.  We now affirm.  
No. 09‐2148                                                                                Page 2

        On March 6, 2007, Officer George Nicklow was patrolling the streets of Fort Wayne,
Indiana, when he spotted a truck with a broken taillight.  The officer initiated a traffic stop
and activated the patrol car’s videorecording system; the ensuing encounter was thus
captured on video.  The truck pulled over in response to the signal, and Officer Nicklow
approached the driver—Sowande Dixie—and informed him that his passenger‐side taillight
was not working properly.1  Dixie said he had something to fix the light and started to reach
beneath the seats and around the passenger compartment of the truck.  Officer Nicklow told
him to keep his hands still and on the steering wheel—a warning that he had to repeat
when Dixie continued to rummage around in his truck.  Officer Nicklow then asked Dixie
for his driver’s license, registration, and proof of insurance.  Dixie provided his driver’s
license and registration, but could not produce proof of insurance (although he insisted that
he was indeed insured).

        Officer Nicklow returned to his patrol car to run a check on the documents Dixie had
provided.  It took less than five minutes to complete this background check.  During this
time, Officer Rich Paige arrived on scene, and Officer Nicklow told him he intended to ask
Dixie to step out of the truck.  Officer Nicklow testified at the suppression hearing that he
had no intention of writing a citation at this time, but only wanted Dixie to see the broken
taillight for himself in order to establish that there had been a legitimate basis for the traffic
stop.

         With the background check complete, Officer Nicklow returned to Dixie and asked
him to “jump out” of the truck “real quick.”  Dixie dropped his cell phone as he got out of
the truck.  As he retrieved the phone with his right hand, he simultaneously reached with
his left hand back into the truck in the area under the driver’s seat.  Officer Nicklow tried to
see what Dixie was doing and told him, “Just don’t grab . . . here, here I’ll get it.  Don’t go
digging for nothing.”

        Officer Nicklow then showed Dixie the broken taillight.  Seconds later, he said:
“Before I give you [your license and registration] back, you got any weapons or anything on
you that I need to know about?”  Dixie immediately acknowledged that he was carrying a
knife and reached for his pants pocket.  Officer Nicklow told Dixie to keep his hands still
and began a frisk.  As he searched, he asked Dixie if he had anything else.  Dixie pointed to
his jacket pocket.  After some evasive and unintelligible responses, Dixie admitted to having
a gun.  At this point Dixie was placed under arrest.

       The officers recovered a loaded gun from Dixie’s hip area and crack cocaine from his
pocket.  Officer Nicklow asked Dixie why he was carrying a gun and inquired if it was
related to the “white stuff.”  Dixie said it was.  Officer Nicklow eventually learned from

1
    This was a violation of section 9-19-6-4 of the Indiana Code.
No. 09‐2148                                                                                          Page 3

dispatch that Dixie did not have a permit for the gun and that he had prior felony
convictions.

        Following his arrest, Dixie was interviewed at the Fort Wayne Police Department by
Detectives Miguel Rivera and Teresa Smith.  Dixie was read his Miranda rights prior to this
interview, and he acknowledged and waived his rights in order to cooperate with the
police.  He admitted his involvement in drug dealing and said he carried his firearm for
protection during drug deals.  After the interview was completed, Dixie was released from
custody to assist the police as a confidential informant against other drug dealers.  Two
days later, on March 8, Dixie voluntarily met again with the detectives and repeated his
incriminating statements.

        Dixie concedes that the initial traffic stop was valid on account of his broken taillight. 
He contends, however, that Officer Nicklow’s questioning unreasonably prolonged an
otherwise lawful detention and was not justified by the purpose of the investigatory stop. 
Officer Nicklow had already decided not to cite him for the broken taillight, so Dixie argues
that the question about weapons constituted an unreasonable extension of the seizure and
that all the evidence recovered thereafter—the drugs, gun, and Dixie’s self‐incriminating
statements of March 6 and March 8—should have been suppressed.2

       On an appeal of a denial of a suppression motion, we review the district courtʹs legal
conclusions de novo and its factual findings for clear error.  United States v. Are, 590 F.3d
499, 504 (7th Cir. 2009).  The district court concluded that Dixie’s suppression argument was
foreclosed by our opinion in United States v. Childs, 277 F.3d 947 (7th Cir. 2002) (en banc);
this conclusion was manifestly correct.  In Childs we explicitly held that the Fourth
Amendment does not require the release of a person from a traffic stop “at the earliest
moment that step can be accomplished.”  Id. at 953‐54.  Instead, “[w]hat the Constitution
requires is that the entire process remain reasonable.  Questions that hold potential for
detecting crime, yet create little or no inconvenience, do not turn reasonable detention into
unreasonable detention.”  Id. at 954.  The Supreme Court has recently confirmed this
understanding.  See Arizona v. Johnson, 129 S. Ct. 781, 788 (2009) (“An officer’s inquiries into
matters unrelated to the justification for the traffic stop, this Court has made plain, do not
convert the encounter into something other than a lawful seizure, so long as those inquiries
do not measurably extend the duration of the stop.”).

       Here, the district court noted that it took “only seconds longer” for Officer Nicklow
to ask Dixie about any weapons on his person and then to recover Dixie’s knife and
unlicensed gun when he answered in the affirmative.  Indeed, Dixie has conceded, both in


2
  During  the  suppression  hearing,  the  government  stipulated  that  it  would  not  seek  to  admit  the
non‐Mirandized statement Dixie made to Officer Nicklow at the scene immediately following his arrest.
No. 09‐2148                                                                              Page 4

his brief and at oral argument, that the increased length of the detention was “nominal.” 
Accordingly, the officer’s actions cannot be said to have caused Dixie any appreciable
inconvenience or to have unreasonably prolonged the duration of the stop.  Dixie
emphasizes that Officer Nicklow withheld his license and registration while he inquired
about weapons, thus appearing to condition the return of the documents on Dixie’s
response to the question.  This establishes only that the seizure continued, not that it was
unreasonable.  A seizure does not have to be consensual to be reasonable.  See, e.g., Johnson,
129 S. Ct. at 787‐88.  The district court properly denied Dixie’s suppression motion.

        There is one outstanding issue.  Dixie also argues that his two statements to
Detectives Rivera and Smith should have been suppressed under Missouri v. Seibert, 542 U.S.
600 (2004), because although they were preceded by proper Miranda warnings, his earlier
statement to Officer Nicklow was not.  He maintains that his unwarned statement at the
scene of the traffic stop tainted his later, fully warned statements, requiring suppression of
the latter.  

       Seibert was decided by a deeply divided Supreme Court; we have previously
explained that Justice Kennedy’s separate concurrence represents the narrowest ground of
the decision.  United States v. Stewart, 388 F.3d 1079, 1090 (7th Cir. 2004).  And Justice
Kennedy’s opinion was limited to the deliberate use of a two‐step interrogation process in
which Miranda warnings are withheld until after the suspect confesses; when the police
intentionally “question first and warn later,” the admissibility of the second, Mirandized
confession depends on an evaluation of the change in time, place, and circumstances
between the unwarned and warned confessions.  Id.

        As the government notes, however, Dixie invoked Seibert for the first time on appeal. 
His only argument in the district court was that his inculpatory statements were the fruit of
an unreasonable seizure and accompanying search.  In his plea agreement, Dixie expressly
waived his right to appeal, save for “the issues decided” by the district court in its ruling on
the suppression motion.  The district judge did not decide the Seibert issue because it was
never raised.  Dixie has therefore waived this issue, and we are precluded from considering
it on appeal.  See United States v. Hamilton, 499 F.3d 734, 735 (7th Cir. 2007). 

                                                                                   AFFIRMED.